Citation Nr: 0919315	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether the Veteran's Notice of Disagreement, concerning 
the award of apportionment of his VA benefits, was timely 
filed.

2.  Whether entitlement to monthly apportionment of the 
Veteran's VA benefits on behalf of his minor child, K, is 
proper.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted an apportionment of the Veteran's VA 
benefits on behalf of his minor child.  

The issue of whether the apportionment of the Veteran's VA 
benefits is proper on behalf of his minor child is being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A decision letter of the RO dated August 29, 2005, granted 
the request of A.J. for an apportionment of the Veteran's VA 
benefits on behalf of his son, K.  In this letter the Veteran 
was notified that he could appeal this decision to the Board 
at any time within 60 days from the date of the letter by 
filing a notice of disagreement. 

2.  The August 29, 2005, decision letter that granted the 
apportionment of the Veteran's VA benefits was likely 
affected by a delay in the mail delivery due to Hurricane 
Katrina. 

3.  In view of the likely delay in the mail delivery due to 
Hurricane Katrina, and resolving all doubt in the Veteran's 
favor, the Veteran's notice of disagreement received by the 
RO on December 21, 2005, was timely filed.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
notice of disagreement that was received by the RO on 
December 21, 2005, was timely filed.  38 U.S.C.A. §§ 5107, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.500, 
20.501, 20.504 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, (VCAA) 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). 
 
Timeliness of a notice of disagreement and a substantive 
appeal is a "downstream" jurisdictional matter and 
application or interpretation of the governing law is 
dispositive. In such case, the VCAA and implementing 
regulations have no application.  Nonetheless, as the Board 
is granting the Veteran's appeal as to the timeliness of his 
notice of disagreement in the decision below, the RO will be 
responsible for addressing any notice defects with respect to 
the claim for apportionment benefits.  

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement an 
apportionment of VA benefits.  The law provides that ". . . 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105(d)(3). 
 
As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted). 
 
The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.  In a simultaneously contested claim 
(which applies to a claim for apportionment of the veteran's 
benefits), the first step in initiating appellate review is 
the submission of a notice of disagreement within 60 days 
from the date that the agency mails notice of the 
determination to the claimant.  See 38 C.F.R. § 20.501(a).  
After the preparation and mailing of the statement of the 
case, the claimant then has the burden to submit a 
substantive appeal within 30 days from the issuance of the 
statement of the case.  38 U.S.C.A. § 7105; see 38 C.F.R. § 
20.501(b). 

In the present appeal, the RO notified the Veteran in a June 
2005 letter that a request for an apportionment of his VA 
benefits had been received.  The Veteran was asked to provide 
information within 60 days that would help the RO make a 
determination as to this issue, by submitting evidence such 
as his monthly income, property, average monthly expenses for 
himself and his dependents living with him, and statement of 
average monthly given to support his spouse or children who 
do not live with him.  The Veteran submitted the requested 
information in June 2005, along with a letter in which stated 
that he disagreed with the decision to grant an apportionment 
of his VA award.  
 
In a letter dated August 29, 2005, the RO adjudicated whether 
A.J. should be granted an apportionment of the Veteran's VA 
benefits on behalf of the Veteran's son.  In this decision 
letter the Veteran was notified that he could appeal this 
decision to the Board at any time within 60 days from the 
date of the letter by filing a notice of disagreement.  This 
letter was sent by the RO to the last known mailing address 
of the Veteran and was not returned to the RO by the U.S. 
Postal Service.  No correspondence indicating disagreement 
with that decision was received within 60 days from August 
29, 2005. 
 
On December 21, 2005, the RO received a notice of 
disagreement from the Veteran, dated in June 2005, wherein he 
disputed the August 29, 2005 decision that granted the 
apportionment on behalf of his son.  Included with the notice 
of disagreement, was the Veteran's statement, dated in 
September 2005, wherein he stated that he filed a notice of 
disagreement with the RO on June 27, 2005.

In statements dated in June and July of 2006 and in his 
September 2008 VA Form 9, the Veteran contended that he filed 
a timely notice of disagreement, on August 29, 2005 and on 
October 29, 2005, but that his submissions were delayed due 
to Hurricane Katrina and the "mail situation."  He noted 
that the RO was closed for several months during this period.  
He also indicated that it took three months for him to 
receive the August 29, 2005, decision letter due to the 
hurricane.  The Veteran alleged that because of Hurricane 
Katrina and the "mail situation," the RO did not mark his 
notice of disagreement as having been received until December 
21, 2005.  

Having reviewed the record in its entirety, and resolving all 
reasonable doubt in favor of the Veteran, the Board considers 
the notice of disagreement received by the RO on December 21, 
2005, as having been timely filed.  The Board bases this 
decision on the fact that the RO is located in New Orleans 
and its decision letter granting the appropriation benefits 
was dated on August 29, 2005, the date that Hurricane Katrina 
hit the city.  Given the conditions of the area prior to and 
after Hurricane Katrina, there is very little likelihood that 
the RO was able to mail notice of the apportionment decision 
on the actual date reflected on the decision letter.  
Instead, the evidence, as a whole, raises doubts as to when 
notice was mailed to the Veteran regarding the grant of the 
apportionment benefits for his son.  Because it is unclear 
when the decision letter was mailed to the Veteran, it is 
also unclear as to the exact 60 day time period the Veteran 
had to submit a notice of disagreement.  Therefore, the Board 
cannot conclude the Veteran's December 21, 2005, filing of 
the notice of disagreement was not timely filed due to the 
numerous uncertainties inherent in this case.  

To this extent, the Board recognizes that VA regulations have 
created an exception to the date of the RO's receipt of mail 
when such was affected by Hurricane Katrina; however, VA 
regulations do not provide a specific exception regarding 
whether any correspondences or notices sent by the RO to a 
claimant may have been affected by the natural disaster.  See 
Disruption of Mail Service, 70 Fed. Reg. 61, 509 (Oct. 24, 
2005).  Given that the RO's notice letter was dated on the 
day that Hurricane Katrina hit New Orleans, it is more than 
likely that the notice of decision letter sent to the Veteran 
was affected, at least to some extent, by the disruption of 
mail caused by the storm.  Therefore, it cannot be said with 
any certainty as to when the decision letter was actually 
sent to the Veteran or the date by which he was given to file 
a notice of disagreement.  In light of these unique 
circumstances, it would be highly prejudicial to adhere to 
the date provided on the August 29, 2005, as the date from 
which the Veteran had 60 days to respond to the RO's decision 
granting the apportionment benefits.  Thus, the Board finds 
that the benefit of the doubt doctrine is applicable so that 
all reasonable doubt will be resolved in the Veteran's favor 
and the December 21, 2005, notice of disagreement will be 
viewed as having been timely filed.    

In so determining, the Board recognizes that the Veteran has 
given conflicting statements as to when he received notice of 
the RO's decision and when he filed a notice of disagreement, 
to include his report of having filed a notice of 
disagreement in June 2005, prior to the RO's decision in this 
matter.  Irrespective of the Veteran's conflicting 
statements, the evidence of record shows that the RO's 
decision letter granting the apportionment benefits was dated 
on the same day that Hurricane Katrina hit the city in which 
the RO was located.  Thus, the evidence overall indicates 
that the Veteran's appeal was likely affected by a delay in 
the mail due to Hurricane Katrina.  

Further inquiry could be undertaken in this matter, to the 
extent possible,  to resolve the doubt as to when the RO 
actually mailed the notice of decision letter dated on August 
29, 2005.  However, under the benefit of the doubt rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  Thus, with resolution of all doubt in the Veteran's 
favor, the Board finds that the Veteran's notice of 
disagreement that was received by the RO on December 21, 2005 
was timely filed and the appeal as to issue is granted.  

ORDER

The notice of disagreement received by the RO on December 21, 
2005, was timely filed and the appeal is granted to this 
extent only. 


REMAND

The Board notes that an apportionment is a "contested 
claim" subject to special procedural requirements.  For 
instance, if the apportionment claim is simultaneously 
contested, as is the case here, all interested parties are to 
be specifically notified of any action taken by the agency of 
original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  See 38 U.S.C.A. § 
7105A(a); 38 C.F.R. § 19.100.  Accordingly, all interested 
parties are to be furnished with a copy of the statement of 
the case (SOC) issued.  See 38 U.S.C.A. § 7105A(b); 38 C.F.R. 
§ 19.101.  Any other information that could directly affect 
the payment or potential payment of the benefit that is the 
subject of the contested claim should also be furnished to 
the other contesting parties.  See 38 U.S.C.A. § 7105A(b); 38 
C.F.R. § 19.102.

Having determined that a notice of disagreement was timely 
filed by the Veteran, the Board notes that the Veteran and 
A.J. have not been issued a SOC for the issue of whether the 
apportionment of the Veteran's VA benefits for his son is 
proper.  In 


light of the determination of the Board hereinabove, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.  The RO/AMC should take the steps 
deemed necessary to ensure that all 
contested claims procedures have been 
followed.  Specifically, all interested 
parties must be notified of the Board 
decision hereinabove.

2.  The RO must issue the Veteran and A.J. 
a SOC with respect to the claim for 
apportionment of the Veteran's VA benefits 
for his son, K., to include notification 
of the need to timely file a Substantive 
Appeal to perfect an appeal on this issue 
and afforded a reasonable period of time 
within which to respond thereto.

The parties to this proceeding have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


